DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language requiring “an end part of a groove that extends 1/3 or less of a width of the respective region is not counted” is not supported by the original disclosure because the specification fails to explicitly or implicitly disclose that any groove that extends 1/3 or less of a width of the respective region is not counted as one of the inclined grooves that satisfies the claimed relationship nA ≤ nB < nC. While Figure 2 may illustrate certain end portions of grooves extend across and into the regions, there is no disclosure that only the grooves that extend 1/3 or more of the width of the respective region are being counted toward satisfying the aforementioned relationship. There is no explicit or implicit disclosure at all in the original disclosure as to how the inclined grooves in each region are defined and counted, other than to state what the numbers nA, nB, nC, and nD are in Table 1. This is not considered enough of a disclosure to support the very specific claim limitation of  “an end part of a groove that extends 1/3 or less of a width of the respective region is not counted”. Claims 3-7 are dependent upon claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 2014-210470, see updated machine translation provided) (of record), Guicherd et al. (US 2019/0084357) (of record), Nakagawa (US 2010/0163144) (of record), and Nakamura (US 6,276,415) (of record).

Regarding claim 1, Hara discloses a motorcycle pneumatic tire ([0001]) comprising: a pair of bead portions (Fig. 2: 4) ([0022]); a pair of side wall portions (Fig. 2: 3) continuously extending on the respective bead portions (Fig. 2: 4) ([0022]); a tread portion (Figs. 1-2: 2) toroidally extending between the side wall portions (Fig. 2: 3) ([0022]); and at least one carcass (Fig. 2: 6) reinforcing the respective portions between the pair of the bead portions (Fig 2: 4) ([0022]).
Hara further discloses that a tire ground-contact surface has a tread pattern that includes plural inclined grooves (Fig. 1: 11), and when the tread width (TW) is equally divided in eight, among the thus equally-divided eight regions, a region (C) constituting a range of 1/4 to 3/8 of the tread width (TW) on the tire width-direction outer side from the tire equator (Fig. 1: C) has the largest number of inclined grooves included per a single pitch of the tread pattern (See annotated Fig. 1 below: wherein region C has 4 inclined grooves within a single pitch, region A has 1, region B has 3, and region D has 2); when the tread width (TW) is equally divided in eight and, based on the tire equator (Fig. 1: C), a range from the tire equator to a point at 1/8 of the tread width (TW) on the tire width-direction outer side, a range of 1/8 to 1/4 of the tread width (TW) on the tire width-direction outer side from the tire equator, a range of 1/4 to 3/8 of the tread width (TW) on the tire width-direction outer side from the tire equator, and a range between 3/8 of the tread width (TW) on the tire width-direction outer side from the tire equator and a tread end are defined as regions A, B, C and D, respectively (See annotated Fig. 1 below), the numbers nA, nB and nC of the inclined grooves included per the single pitch of the tread pattern in the respective regions A, B and C satisfy a relationship of nA ≤ nB < nC, in which an upper half part and a lower half part which correspond to parts of a same groove in a repeated groove pattern are counted as only 1 groove in the single pitch, and an end part of a groove that extends 1/3 or less of a width of the respective region is not counted (See annotated Fig. 1 below: region A has 1 inclined groove as defined, region B has 2 inclined grooves as defined, and region C has 3 inclined grooves as defined), and inclination angles ϴA, ϴB, ϴC and ϴD of the inclined grooves included in the respective regions A, B, C and D with respect to a tire circumferential direction satisfy a relationship of ϴA < ϴB < ϴC < ϴD (See annotated Fig. 1 below: ϴA is approximately 15o, ϴB is approximately 27o, ϴC is approximately 30o, and ϴD is approximately 45o) ([0017]-[0018]). 

    PNG
    media_image1.png
    806
    494
    media_image1.png
    Greyscale

However, Hara does not expressly recite that the tread portion is composed of a central rubber arranged in a tire width-direction central region sandwiching a tire equator and a side rubber arranged in both tire widthwise 10end portions having a lower modulus than the central rubber and having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions, with the side rubber extending to a tire width-direction inner side further than a point at 1/4 of a tread width TW on a tire width-direction outer side from a tire equator. 
Guicherd teaches a motorcycle pneumatic tire wherein a tread portion is composed of a central rubber (Fig. 1: P1, C1) arranged in a tire width-direction central region sandwiching a tire equator and a side rubber (Fig. 1: P2, C2) arranged in both tire widthwise 10end portions having a lower modulus than the central rubber (Fig. 1: P1, C1) and having a structure in which the central rubber (Fig. 1: P1, C1) and the side rubber (Fig. 1: P2, C2) are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions ([0032]-[0034], [0053]-[0055]). Guicherd further teaches that the side rubber has an axial half-width (Fig. 1: L1) equal to the tire half-width (Fig. 1: L) minus the axial half-width of the central rubber (Fig. 1: L0) ([0032]), wherein the axial half-width of the central rubber (Fig. 1: L0) is in a range of 0.55(L) to 0.8(L) ([0032], [0054]), wherein the axial half-width of the side rubber (Fig. 1: L1) is then in a range of 0.45(L) to 0.2(L) (i.e. L1 = L – L0 = L – 0.55L = 0.45L; L1 = L – L0 = L – 0.8L = 0.2L) ([0032]), and thereby the axial width of the side rubber with respect to the tread width is in a range of 0.9 to 0.4 (i.e. TW = 2L; L1 = 0.45(2L) = 0.9(TW); L1 = 0.2(2L) = 0.4(TW)), which falls within and overlaps with the claimed range of extending to a tire width-direction inner side further than a point at 1/4 (i.e. 0.25(TW)) of a tread width TW on a tire width-direction outer side from a tire equator. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the side rubber extending to a tire width-direction inner side further than a point at 1/4 of a tread width TW on a tire width-direction outer side from a tire equator. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hara, which is silent as to the compositions and rubber components of the tread portion, in order to provide the central rubber and side rubber structure taught by Guicherd as is generally known in the motorcycle tire art. 
Nakagawa also teaches a motorcycle pneumatic tire wherein a tread portion is composed of a central rubber (Fig. 1: 3) arranged in a tire width-direction central region sandwiching a tire equator and a side rubber (Fig. 1: 4) arranged in both tire widthwise 10end portions having a lower modulus than the central rubber and having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions ([0009]-[0011], [0025]-[0028]). In this manner, it is possible to provide a pneumatic radial tire for a motorcycle in which a difference between the rigidities of the center section and the shoulder sections of the tread section is reduced to further increase wear life, a grip force, and high-speed durability without impairing linear characteristics of handling, so that safety during traveling can be ensured ([0009], [0012], [0026]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hara in order to provide the central rubber and side rubber structure taught by Nakagawa so as to provide a pneumatic radial tire for a motorcycle in which a difference between the rigidities of the center section and the shoulder sections of the tread section is reduced to further increase wear life, a grip force, and high-speed durability without impairing linear characteristics of handling, so that safety during traveling can be ensured.
Hara also does not expressly recite that the depth of the inclined grooves is greater than the thickness of the side rubber in at least a part of the region C.
Nakamura teaches a motorcycle pneumatic tire wherein the size of the slant sub-groove such as depth of the main portion and the like are optimized totally and balancedly, whereby the drainage performance on wet road is enhanced and the bending rigidity of the tread at the meridional section of the tire is properly maintained to advantageously improve the resistance to cracking at the groove bottom and the length of the groove edge effective to lateral input is sufficiently maintained to bring about a high resistance to lateral slipping force (Col. 3 lines 64-67; Col. 4 lines 1-6). In other words, the depth of the slant (i.e. inclined grooves) of a motorcycle tire may be optimized. While Nakamura does not explicitly recite the value for the depth of the inclined grooves relative to the thickness of the side rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said groove depth. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the depth of the inclined grooves relative to the thickness of the side rubber in order to improve wet performance and traction. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the depth of the inclined grooves relative to the thickness of the side rubber. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hara in order to optimize the depth of the inclined grooves so as to enhance drainage performance on wet roads and properly maintain the bending rigidity of the tread at the meridional section of the tire to advantageously improve the resistance to cracking at the groove bottom, as taught by Nakamura. 

Regarding claim 3, Nakagawa further teaches that a 300% modulus M300 (C) at 100°C of the central rubber C is in a range of 11 to 17 MPa ([0028]), which falls within and overlaps with the claimed range of 10 to 12 MPa, and the 300% modulus M300 (S) of the side rubber S is in a range of 8 to 14 MPa ([0028]), which falls within and overlaps with the claimed range of 8 to 10 MPa. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the 300% modulus of the central and side rubbers. When the 300% modulus of the center section rubber is less than 11 MPa, wear resistance is reduced; and when it is greater than 17 MPa, the absorptive property may be impaired ([0028]). When the 300% modulus of the both side rubber is less than 8 MPa, wear skin of the shoulder sections is considerably deteriorated, thereby reducing grip force; and when it is greater than 14 MPa, grip force may not be ensured ([0028]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hara in order to provide the 300% modulus of the central and side rubbers in the aforementioned ranges so as to reduce wear resistance, avoid impairing the absorptive property, and ensure grip force, as taught by Nakagawa.  

Regarding claim 6, Hara further discloses that the number nA is 1 which falls within and overlaps with the claimed range of 1 to 3, the number nB is 2 which falls within and overlaps with the claimed range of 2 to 4, the number nC is 3 which falls within and overlaps with the claimed range of 3 to 5, and the number nD is 2 which falls within and overlaps with the claimed range of 1 to 3.

Regarding claim 7, Hara further illustrates that the inclination angle ϴA in the region A is approximately 15°, which falls within the claimed range of 0° to 20° (See annotated Fig. 1 above in claim 1), and the inclination angle ϴB in the region B is approximately 27° (See annotated Fig. 1 above in claim 1), which falls within the claimed range of 20° to 50°. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Hara further illustrates that the inclination angle ϴC in the region C is approximately 30° (See annotated Fig. 1 above in claim 1), which approaches the claimed range of 55° to 75°, and the inclination angle ϴD in the region D is approximately 45° (See annotated Fig. 1 above in claim 1), which approaches the claimed range of 60° to 80°. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect an angle of 30° and 45°, respectively, to behave in substantially the same way as 55° and 60°, respectively. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the inclinations angles ϴA, ϴB, ϴC, and ϴD. 
Additionally or alternatively, Hara further discloses that an average groove angle in the shoulder region (Fig. 1: Sh) (which overlaps with inclination angles in regions C and D) are larger than those in the middle region (Fig. 1: Mi) (which overlaps with inclination angles in regions B and C), which are larger than those in the crown region (Fig. 1: Cr) (which overlaps with inclination angles in regions A and B) ([0017]). In other words, the average groove angles of the inclined grooves becomes larger in the region on the outer side in the tire axial direction ([0018]). Therefore, since the torsional rigidity of the tread portion gradually increases from the center region toward the shoulder region, the cornering force can be linearly increased with an increase in the camber angle ([0018]). This improves turning performance such as roll responsiveness, steering responsiveness, and transient characteristics from straight travel to turning ([0018]). While Hara does not explicitly disclose the value for the inclination angles ϴA, ϴB, ϴC, and ϴD, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said inclination angles. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the inclinations angles ϴA, ϴB, ϴC, and ϴD in order to improve turning performance such as roll responsiveness, steering responsiveness, and transient characteristics from straight travel to turning, as disclosed by Hara. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 2014-210470, see updated machine translation provided) (of record), Guicherd et al. (US 2019/0084357) (of record), Nakagawa (US 2010/0163144) (of record), and Nakamura (US 6,276,415) (of record) as applied to claim 1 above, and further in view of Yoshida (JP 2005-271760, see updated machine translation provided) (of record).

Regarding claim 4, as discussed above in claim 1, Guicherd teaches that the side rubber S (Fig. 1: C2) extends to a range of 20% to 45% (L1 = L – L0 = L - (0.55)L; L1 = L – (0.8)L) of a tire half width TW/2 (Fig. 1: L) from each tread end TE (Fig. 1) ([0032]), which approaches the claimed range of more than 50% to 75% or less. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a length of 45% of a tire half width to behave in substantially the same way as a length of approximately 50% of a tire half width. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the extent of the side rubber from each tread end. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hara, which is silent as to the compositions and rubber components of the tread portion, in order to provide the central rubber and side rubber structure taught by Guicherd as is generally known in the motorcycle tire art. 
Additionally or alternatively, Yoshida teaches a motorcycle tire comprising a central rubber (Figs. 1-2: 22) and side rubbers (Figs. 1-2: 20), wherein the side rubber extends (Fig. 1: Lb) to a range of 0.3 or more and 0.60 or less (i.e. 30% or more and 60% or less) of a tire half width TW/2 (Fig. 1: La) from each tread end (Fig. 1: E) ([0029]), which falls within and overlaps with the claimed range of more than 50% to 75% or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the extent of the side rubber from each tread end. If the ratio exceeds the above range, the wear resistance performance during straight running may be insufficient ([0029]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hara in order to provide the extent of the side rubber from each tread end in the aforementioned range so that wear resistance performance during straight running may be sufficient, as taught by Yoshida. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 2014-210470, see updated machine translation provided) (of record), Guicherd et al. (US 2019/0084357) (of record), Nakagawa (US 2010/0163144) (of record), and Nakamura (US 6,276,415) (of record) as applied to claim 1 above, and further in view of Kajimoto (JP 11-189010, see machine translation provided) (of record).

Regarding claim 5, modified Hara does not expressly recite that a thickness of the side rubber S is in a range of 50 to 70% of a thickness of the central rubber C.
Kajimoto teaches a motorcycle tire comprising a central rubber (Fig. 1: 2) and side rubbers (Fig. 1: 9), wherein that a thickness of the side rubber (Fig. 1: t) is in a range of 20 to 60% of a thickness of the tread (and thereby the central rubber) (Fig. 1: T) ([0025]), which falls within and overlaps with the claimed range of 50 to 70%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a thickness of the side rubber in relation to the central rubber. If the ratio is less than 20%, the grip force on a wet road surface tends to be small, and if the ratio exceeds 60%, sufficient turning stability tends not to be obtained on a wet road surface ([0025]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hara in order to provide a thickness of the side rubber in the aforementioned range as compared to the central rubber so as to obtain sufficient grip force on a wet road surface and turning stability on a wet road surface, as taught by Kajimoto. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant argues unexpected results. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on Applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). Applicant has the burden of explaining any data they proffer as evidence of non-obviousness. See MPEP 716.02(b)(II). Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 715.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d)(II). 
Applicant merely argues that Comparative Example 1, Referential Example (former Example 5), and Comparative Example 2 do not satisfy all three points of the claimed subject matter, and thus the steering stability during turning and wet grip performance during turning results for the claimed invention were unexpected and remarkable. Applicant has provided no arguments or explanation as to the data in the table, nor is there enough data to determine criticality of the claimed ranges and the claimed relationships. For example, there is only 1 example (Example 5 in Table 1) wherein ϴA < ϴC < ϴB < ϴD instead of ϴA < ϴB < ϴC < ϴD. Moreover, there is no data for when ϴD < ϴC < ϴB < ϴA, ϴA < ϴD < ϴC < ϴB, ϴA < ϴD < ϴB < ϴC, or any other combination that is not ϴA < ϴB < ϴC < ϴD. Similarly, there is only one example (Comparative Example 1 in Table 1) wherein nA = nC < nB instead of nA ≤ nB < nC. There is no data for when nA < nC < nB, nC < nB < nA, or any other combination that is not nA ≤ nB < nC. The same example (Comparative Example 1 in Table 1) is also the only example wherein region C has the largest number of inclined grooves. There is no data for what occurs when region A, region B, or region D has the largest number of inclined grooves, or when region C is the only region to have the smallest number of inclined grooves. There is merely not enough data to determine criticality of the claimed ranges and relationships. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749